Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hal Sanders Gwin on 07 January 2022.

The application has been amended as follows: 
In the Claims:
In claim 1 at line 6, “in a first region of the coating layer and defining a wear” has been changed to --in the coating layer and defining a columnar wear--.
In claim 10 at line 2, “the first region” has been changed to --a first region--.
In claim 13 at line 7, “in a first region of the coating layer and defining a wear” has been changed to --in the coating layer and defining a columnar wear--.
In claim 17 at the beginning of line 3, “depositing a wear indicator” has been changed to --depositing a columnar wear indicator--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection over Chamberlain was overcome by the amendments filed 29 November 2021. Further search led to new reference US 2011/0203281, which discloses:
An article comprising:
a substrate defining a surface ([0009]);
a bond coat ([0010]) on the surface of the substrate;
a coating layer comprising at least one of an environmental barrier coating (EBC) ([0010]) or an abradable coating; and
a chromophore dopant ([0016], inherently a chromophore since it is a trivalent rare earth) disposed in a first region (the entire coating, as the doping is to improve physical properties) of the coating layer and defining a wear indicator configured to indicate wear of the coating layer (as the coating wears away, the amount of dopant, which is inherently a chromophore is reduced, thus it would radiate less light if illuminated), wherein the wear indicator comprises:
a material of the EBC or the abradable coating (disilicates [0016]); and
the chromophore dopant, wherein the chromophore dopant comprises a trivalent rare earth chromophore (RE)(species D, which can be trivalent [0016] Ytterbium [0017]), wherein the chromophore dopant and the material of the EBC or the abradable coating is configured to form … RE1-xSi207:RE3+x, (a conventional disilicate of species A with species D, disilicate is Si2O7, A is Yttrium, D is wherein X is within a range from about 0.0005 to about 0.5 ([0017] “about 0.05 to 0.5”).
Since the dopant is used to stabilize the coating ([0016]), it would be employed over all of the coating, and would not be limited to a columnar structure, as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745